DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response containing remarks and amendments to the claims.
Claims 1-2, 4-6, and 8-20 are pending.
The previous rejections have been withdrawn in view of amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claim 1 to replace “catalytic feedstock oil” with - -catalytic cracking feedstock oil- -.

Reasons for Allowance
Claims 1-2, 4-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A catalytic cracking process, comprising: pretreating an the initial feedstock oil to obtain a catalytic cracking feedstock oil, wherein the pretreating comprises subjecting the initial feedstock oil to aromatic extraction to produce an extract oil rich in polycyclic aromatics and a raffinate oil rich in polycyclic naphthenes, subjecting the extract oil to hydrotreatment to produce a hydrogenated oil, and combining the hydrogenated oil and the raffinate oil to obtain the catalytic cracking feedstock oil; or using the initial feedstock oil as the catalytic cracking feedstock oil, b) contacting the catalytic cracking feedstock oil obtained from step a) with a catalytic cracking catalyst in a catalytic cracking reactor, and subjecting a reaction mixture to a first catalytic cracking reaction and a second catalytic cracking reaction sequentially to obtain a catalytic cracking product; c) separating the catalytic cracking product to obtain a liquefied gas fraction comprising isobutane and a gasoline fraction comprising light aromatics; and d) optionally, recovering isobutane from the liquefied gas fraction and/or recovering light aromatics from the gasoline fraction, wherein the first catalytic cracking reaction is carried out at a reaction temperature between 520 °C and 620 °C for a reaction time between 0.5 seconds and 3.0 seconds at a catalyst-to-oil ratio by weight between 3 : 1 and 15 : 1, and the second catalytic cracking reaction is carried out at a reaction temperature between 480 °C and 600 °C for a reaction time between 2 seconds and 30 seconds at a catalyst-to-oil ratio by weight between 3 : 1 and 18 : 1, and wherein the catalytic cracking catalyst comprises a cracking active component and a support, and the cracking active component comprises 0 wt% to 100 wt% of FAU-type zeolite and 0 wt% to 100 wt% of pentasil zeolite, wherein a total amount of the FAU-type zeolite and the pentasil zeolite is 100 wt%, based on the weight of the cracking active component on a dry basis; the FAU-type zeolite is selected from the group consisting of Y-type zeolites, HY-type zeolites, ultrastable Y-type zeolites, and combinations thereof, and the pentasil zeolite is selected from the group consisting of ZSM-5 zeolites, high-silica zeolites, ferrierites, and combinations thereof, as claimed in claim 1, wherein the process comprises a) measuring a content of polycyclic naphthene in an initial feedstock oil; when the content of polycyclic naphthene is not greater than 25 wt% based on a total weight of the initial feedstock oil using the pretreatment steps, or when the content of polycyclic naphthene content is greater than 25 wt% based on a total weight of the initial feedstock, using the initial feedstock as the catalytic feedstock oil, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 2011/006054) – teaches hydrotreating residual oils and cycle oils to create catalytic cracking feedstocks [0008-0014].  Examiner notes that the Gao resid/cycle oil feeds are the same as the instant spec Examples B and D in Table 1.  Examiner notes that the instant spec teaches that the resid (Table 1, D) and cycle oil (table 1, B) have less than 25% polycyclic naphthene.  Similar to the instant process, Gao hydrotreats the resid and cycle oil to create catalytic cracking feedstocks.  The instant specification also hydrotreats the resid and cycle oil, and shows that this step increases the polycyclic naphthene content to levels above 25% (see Table 1, feed C).  However, Gao does not explicitly disclose measuring the polycyclic naphthene content, or using the cut off of 25% to determine the processing step.  Further in this regard, Gao teaches using the hydrotreated feeds in combination with conventional feeds such as VGO and vacuum resid [0014, 0018].  Using the Applicant’s instant specification as a guide, one having ordinary skill in the art would expect the Gao VGO and vacuum resid to have polycyclic naphthene contents below 25% (see Tables 1 and 2).  Thus, one would NOT be motivated by Gao to measure the polycyclic naphthene content of the feed and use 25% as the cut off, since Gao teaches both sending resid feeds directly to hydrotreatment, and pretreating resid feeds.
Benedict (US 2,279,550) – teaches solvent extraction to produce raffinate and extract, sending extract to hydrotreatment, and combining hydrotreated extract with raffinate to produce catalytic cracking feedstock (see figure).  Benedict does not disclose measuring the polycyclic naphthene content of the initial feedstock, or using the cut off of 25% to determine processing steps.
Yanagawa (US 2013/0015102) -teaches measuring polycyclic aromatic content of hydrocarbon feedstocks [0062-63].  Yanagawa does not disclose using polycyclic naphthene content to determine whether pretreatment is performed prior to catalytic cracking.
Sexton (US 2008/0078695) – teaches measuring diaromatics, triaromatics, and 4+ ring aromatics of fcc feedstocks [0035, [0043-44].  Sexton does not disclose using polycyclic naphthene content to determine whether pretreatment is performed, or using 25% as the cut off point.
Komalarajun (US 2013/0118951) – teaches using polyaromatic content to determine catalytic performance (see abstract).  Komalarajun does not disclose using polycyclic naphthene content to determine whether pretreatment is performed, or using 25% as the cut off point.
Hanson (US 3,684,694) – teaches using a polycyclic aromatic analyzer to determine temperature in HDT/HDK steps (see figure, column 12).  Hanson does not disclose using polycyclic naphthene content to determine whether pretreatment is performed, or using 25% as the cut off point.
Xu (US 6,495,028) -teaches catalytic cracking to produce isobutane and gasoline (column 4, lines 20-55).
Forte (US 5,582,714) – teaches furfural extraction conditions (column 7, line 10 column 8, line 63; table 1).
US 2017/0002279 – teaches raffinate is a well-known FCC feed by itself [0060] 
US 2006/0231459 – Swan teaches two stages of FCC, with stages to remove aromatics from the feedstock


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771